

	

		II

		109th CONGRESS

		1st Session

		S. 1527

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Kennedy (for himself

			 and Mr. Reed) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act with

		  respect to immunizations against vaccine-preventable diseases, including

		  influenza, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Vaccine Access and Supply

			 Act.

		2.Certain authorities

			 regarding influenza and other vaccines

			(a)In

			 generalPart B of title III

			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended—

				(1)by redesignating section 317A as section

			 317A–1; and

				(2)by inserting after section 317 the

			 following section:

					

						317A.Certain authorities

				regarding influenza and other vaccines

							(a)Purchase of

				unsold doses of periodic-Change vaccines

								(1)Producer-specific

				negotiation on supply for seasonIn the case of influenza vaccine and each

				other periodic-change vaccine, the Secretary shall, for each applicable vaccine

				season, negotiate with each producer of the vaccine to reach an agreement on

				the number of doses of the vaccine that the producer will manufacture for such

				season. The Secretary is not required under the preceding sentence to enter

				into such an agreement with any producer.

								(2)Purchase of

				percentage of unsold dosesWith respect to the number of doses of a

				periodic-change vaccine manufactured for an applicable vaccine season by a

				producer in accordance with an agreement under paragraph (1), the Secretary

				shall purchase from the producer 50 percent of such doses that are unsold for

				the season.

								(3)Price per

				dose

									(A)Average sales

				priceSubject to subparagraph

				(B), the price per dose paid by the Secretary in a purchase of periodic-change

				vaccine under paragraph (2) shall be the average sales price for the vaccine

				for the applicable vaccine season, as determined by the Secretary.

									(B)Audits;

				adjustmentsThe Secretary may

				enter into an agreement under paragraph (1) with a producer regarding a

				periodic-change vaccine only if the agreement includes a provision that permits

				the Secretary to conduct audits of sales of such vaccine at wholesale by the

				producer. The average sales price determined under subparagraph (A) for a dose

				of the vaccine for an applicable vaccine season shall be adjusted by the

				Secretary as determined necessary by the Secretary on the basis of such audits

				and on the basis of any other information available to the Secretary on sales

				of the vaccine at wholesale.

									(4)DefinitionsFor purposes of this section:

									(A)The term periodic-change

				vaccine means a federally recommended vaccine (as defined in subsection

				(g)) that is designed only for a single applicable vaccine season due to

				characteristics of the etiologic agent or agents for the disease involved, or

				due to characteristics of the vaccine, that adversely affect the extent to

				which the vaccine is safe and effective after such season. Such term includes

				influenza vaccine.

									(B)The term producer means a

				person who—

										(i)manufactures an approved vaccine (as

				defined in subsection (g)); or

										(ii)who intends to manufacture such a vaccine

				and is determined by the Secretary to have the capacity to meet legal

				requirements applicable to such manufacturing.

										(C)(i)The term vaccine season,

				with respect to a periodic-change vaccine, means a consecutive number of

				months, not exceeding 24 months, during which the Secretary recommends that the

				public in general, or particular populations, as the case may be, receive

				immunizations against the disease involved.

										(ii)The term applicable vaccine

				season, with respect to a periodic-change vaccine, means the vaccine

				season that is applicable to such vaccine.

										(5)Direct

				spendingThe requirement

				under paragraph (2) that the Secretary make purchases of doses of

				periodic-change vaccine constitutes budget authority in advance of

				appropriations Acts, and represents the obligation of the United States to make

				outlays for such purchases in accordance with this subsection.

								(b)Immunization

				program for eligible adults

								(1)In

				generalThe Secretary shall

				by regulation establish a program for the distribution of qualified adult

				vaccines through States with approved applications under paragraph (4)(C),

				under which program—

									(A)each vaccine-eligible adult, in receiving

				an immunization with a qualified adult vaccine from a program-registered

				provider on or after October 1, 2006, is entitled to receive the immunization

				without charge for the cost of such vaccine; and

									(B)(i)each program-registered provider who

				administers such a vaccine to a vaccine-eligible adult on or after such date is

				entitled to receive such vaccine under the program without charge either for

				the vaccine or its delivery to the provider; and

										(ii)no vaccine is distributed under the program

				to a provider unless the provider is a program-registered provider.

										(2)Relationship to

				program for distribution of pediatric vaccinesThe provisions of the program under section

				1928 of the Social Security Act (including provisions taking effect on or after

				the effective date of this section) apply with respect to immunizations for

				vaccine-eligible adults under the program under paragraph (1) to the same

				extent and in the same manner as such provisions apply with respect to

				immunizations for vaccine-eligible children under the program under such

				section 1928, except to the extent that such a provision conflicts with this

				subsection. The preceding section may not be construed as having any effect on

				the program under title XIX of the Social Security Act, or as having the effect

				that, in the program under paragraph (1), State plans comparable to State plans

				under section 1902 of such Act are required.

								(3)Vaccine-eligible

				adult

									(A)In

				generalFor purposes of this

				subsection, the term vaccine-eligible adult means a federally

				vaccine-eligible adult or a State vaccine-eligible adult.

									(B)Federally

				vaccine-eligible adultFor

				purposes of this subsection, the term federally vaccine-eligible

				adult means each of the following:

										(i)An adult who is not insured.

										(ii)An adult who—

											(I)is administered a qualified adult vaccine

				by a federally-qualified health center (as defined in section 1905(l)(2)(B)) of

				the Social Security Act), by any other entity that is a covered entity under

				section 340B(a)(4), or by any public clinic; and

											(II)is not insured with respect to the

				vaccine.

											(iii)An adult who—

											(I)is administered a qualified adult vaccine

				while incarcerated in a Federal, State, or local penal or correctional

				institution, including an adult who is held pending judicial or administrative

				proceedings; and

											(II)is not insured with respect to the

				vaccine.

											(C)State

				vaccine-eligible adultFor

				purposes of this subsection, the term State vaccine-eligible

				adult means, with respect to a State and a qualified adult vaccine, an

				adult who is within a class of adults for which the State is purchasing the

				vaccine pursuant to provisions that apply pursuant to paragraph (2).

									(4)Participation of

				states

									(A)In

				generalIn the case or each

				State with an approved application under subparagraph (C), the Secretary shall

				provide, in accordance with provisions that apply pursuant to paragraph (2),

				for the purchase and delivery on behalf of the State, without charge to the

				State, of such quantities of qualified adult vaccines as may be necessary for

				the administration of such vaccines to all vaccine-eligible adults in the State

				on or after October 1, 2006.

									(B)Program

				criteriaThe Secretary, in

				accordance with provisions that apply pursuant to paragraph (2), shall

				establish criteria for State programs under paragraph (1).

									(C)State

				applicationA State may

				participate in the program under paragraph (1) only if the State submits to the

				Secretary an application for such participation. The Secretary shall approve

				any such application that—

										(i)is submitted in such form and such manner

				as the Secretary may require; and

										(ii)demonstrates that the State is in

				compliance with criteria under subparagraph (B).

										(5)Additional

				definitionsFor purposes of

				this subsection:

									(A)The term adult means an

				individual who is not a child as defined in section 1928 of the Social Security

				Act.

									(B)The term adult vaccine means

				a federally recommended vaccine for adults.

									(C)(i)The term insured, with

				respect to an adult, means that the adult is enrolled under, and entitled to

				benefits under, a health insurance policy or plan, including a group health

				plan, a prepaid health plan, or an employee welfare benefit plan under the

				Employee Retirement Income Security Act of 1974.

										(ii)An adult is not insured with respect to a

				qualified adult vaccine if the adult is entitled to benefits under such a

				health insurance policy or plan, but such benefits are not available with

				respect to the cost of such vaccine.

										(D)The term qualified adult

				vaccine means an adult vaccine with respect to which a contract is in

				effect pursuant to provisions that apply pursuant to paragraph (2).

									(6)Direct

				spendingThe requirement

				under paragraph (1) that the Secretary carry out a program constitutes budget

				authority in advance of appropriations Acts, and represents the obligation of

				the Federal Government to make outlays to provide for immunizations of

				vaccine-eligible adults in accordance with this subsection, including with

				respect to program-registered providers and with respect to the purchase and

				delivery of qualified adult vaccines on behalf of States.

								(c)Information on

				location of supplies of vaccines; emergency authority of secretary

								(1)In

				generalIf the Secretary

				publishes in the Federal Register a declaration that there is a shortage of an

				approved vaccine that constitutes a public health emergency, each person who is

				a manufacturer or distributor of the vaccine shall provide to the Secretary

				such information as the Secretary may require with respect to the location of

				supplies of the vaccine, including supplies in the possession of the person,

				supplies scheduled to be received by the person, and supplies sold by the

				person. Any such person who fails to comply with an order of the Secretary

				under the preceding sentence is liable to the United States for a civil penalty

				not exceeding $1,000 for each day for which the person is in violation of the

				order.

								(2)Availability to

				statesUpon the request of a

				State, the Secretary shall provide to the State the information collected by

				the Secretary under paragraph (1) that relates to the State.

								(d)Emergency

				response plan regarding shortagesThe Secretary shall develop and maintain a

				plan for the response of the Secretary to potential shortages in supplies of

				vaccines that would constitute public health emergencies. The plan shall

				include provisions with respect to communication among the relevant entities;

				distribution of available supplies of the vaccine involved; the designation of

				populations to be given priority for immunizations; interactions with State and

				local governments; use of the vaccine stockpile; and special considerations for

				specific vaccines. The initial plan shall be completed not later than 12 months

				after the date of the enactment of the Vaccine Access and Supply Act.

							(e)ResearchFor the purpose of carrying out research

				toward the development of new vaccines for human use, including vaccines to

				prevent or control pandemic infections, there are authorized to be appropriated

				$250,000,000 for fiscal year 2006, and such sums as may be necessary for each

				of the fiscal years 2007 through 2010. Such authorization is in addition to any

				other authorizations of appropriations for such purpose.

							(f)Education

				program regarding adult immunizations

								(1)In

				generalThe Secretary shall

				develop and implement a program to promote, among the adult population,

				immunizations with federally recommended vaccines.

								(2)Content of

				programThe program developed

				under paragraph (1) shall include the use of a mass media campaign.

								(3)Authorization of

				appropriationsFor the

				purpose of carrying out this subsection, there are authorized to be

				appropriated such sums as may be necessary for each of the fiscal years 2006

				through 2010.

								(g)General

				definitionsFor purposes of

				this section:

								(1)The term approved vaccine

				means a vaccine for which a biologics license under section 351 is in

				effect.

								(2)(A)The term federally recommended

				vaccine, with respect to an adult, means an approved vaccine

				recommended by the Advisory Committee on Immunization Practices (an advisory

				committee established by the Secretary, acting through the Director of the

				Centers for Disease Control and Prevention).

									(B)The term federally recommended

				vaccine, with respect to a child, means a vaccine on the list referred

				to in section 1928(e) of the Social Security

				Act.

									.

				(b)Immunizations

			 for eligible adults; continued coverage under group health plansWith respect to the program under section

			 317A(b) of the Public Health Service Act (as added by subsection (a) of this

			 section) (referred to in this subsection as the adult

			 program):

				(1)Pursuant to paragraph (2) of such section,

			 the provisions of section 1928 of the Social Security Act (referred to in this

			 section as the pediatric program) that apply with respect to the

			 adult program include subsection (f) of the pediatric program (relating to

			 State maintenance of immunization laws).

				(2)Section 609(d) of the Employee Retirement

			 Income Security Act, and the effective date for such section (under section

			 4301(d) of Public Law 103–66), apply with respect to the adult program to the

			 same extent and in the same manner as such section and effective date apply

			 with respect to the pediatric program. For purposes of such section 609(d) as

			 applied pursuant to the preceding sentence, the reference in such section to

			 May 1, 1993, shall be considered a reference to July 1, 2005.

				(3)Section 4980B(f)(1) of the Internal Revenue

			 Code of 1986 (as added by section 13422(a) of Public Law 103–66) applies with

			 respect to adult vaccines (as defined in the adult program) to the same extent

			 and in the same manner as such section applies with respect to pediatric

			 vaccines. For purposes of such section 4980B(f)(1) as applied pursuant to the

			 preceding sentence, the reference in such section to May 1, 1993, shall be

			 considered a reference to July 1, 2005. This paragraph applies with respect to

			 plan years beginning after the date of the enactment of this Act.

				(4)Section 13631(d) of Public Law 103–66

			 (relating to title XXII of the Public Health Service Act) applies with respect

			 to the adult program to the same extent and in the same manner as such section

			 applies with respect to the pediatric program. For purposes of such section

			 13631(d) as applied pursuant to the preceding sentence, the reference in such

			 section to May 1, 1993, shall be considered a reference to July 1, 2005.

				3.Program for

			 distribution of pediatric vaccines

			(a)Inclusion of all

			 public clinicsSection

			 1928(b)(2)(A)(iii)(I) of the Social Security Act (42 U.S.C.

			 1396s(b)(2)(A)(iii)(I)) is amended—

				(1)by striking or a rural health

			 clinic and inserting , a rural health clinic; and

				(2)by inserting or a public

			 clinic, after 1905(l)(1)),.

				(b)Authority to

			 remove certain limitations on payments to manufacturersSection 1928(d)(3)(B) of the Social

			 Security Act (42 U.S.C. 1396s(d)(3)(B)) is amended by adding at the end the

			 following: In the case of a contract entered into on or after the date

			 of the enactment of the Vaccine Access and

			 Supply Act, the limitation established in the preceding sentence

			 with respect to the price per dose of a pediatric vaccine does not apply if the

			 Secretary determines that the limitation is having a significant adverse effect

			 on the availability of sufficient supplies of the vaccine..

			(c)Sales from

			 6-Month supplySection

			 1928(d)(6) of the Social Security Act (42 U.S.C. 1396s(d)(6)) is amended by

			 inserting before the last sentence the following: The Secretary may sell

			 such quantities of vaccines from such supply as the Secretary determines

			 appropriate. Proceeds received from such sales shall be available to the

			 Secretary only for the purposes of procuring pediatric vaccine stockpiles under

			 this section and shall remain available until expended..

			4.Amendments to program

			 of vaccine-related grants to StatesSection 317(j) of the Public Health Service

			 Act (42 U.S.C. 247b(j)) is amended by adding at the end the following

			 paragraph:

			

				(3)(A)(i)For fiscal year 2006, the Secretary shall

				make grants described in paragraphs (1) and (2) (relating to immunizing

				individuals without charge) in an aggregate amount not exceeding

				$515,536,000.

						(ii)Of the amount available under subparagraph

				(A) for fiscal year 2006, the Secretary shall reserve not less than $80,000,000

				for the purpose of providing immunizations for adults who have not, prior to

				fiscal year 2006, been served by immunization programs carried out with grants

				made pursuant to paragraph (1) or (2).

						(B)(i)For fiscal year 2007 and each subsequent

				fiscal year, the Secretary shall make grants described in paragraphs (1) and

				(2) in an aggregate amount equal to the sum of the amounts determined under

				subclauses (I) and (II), as follows:

							(I)Of the aggregate amount provided in such

				grants for fiscal year 2006, the Secretary shall determine the portion that was

				obligated to purchase vaccines. The amount determined under this subclause is

				such portion as increased to offset the percentage increase in the average

				sales price for such vaccines for the most recent five-year period for which

				data are available, taking into account reports under subparagraph (F) (in the

				case of fiscal year 2007 and subsequent fiscal years).

							(II)Of the aggregate amount provided in such

				grants for fiscal year 2006, the Secretary shall determine the portion that was

				obligated for purposes other than the purchase of vaccines. The amount

				determined under this subclause is such portion as increased to offset the

				percentage increase in the Consumer Price Index for all urban consumers (all

				items; United States city average) for the most recent five-year period for

				which data are available.

							(ii)Of the amount available under clause (i)

				for a fiscal year, the Secretary shall, for the purpose described in

				subparagraph (A)(ii), reserve not less than the amount specified in such

				subparagraph as increased in accordance with the same methodology as applies

				under clause (i).

						(C)Subject to subparagraphs (D) through (F)),

				grants made pursuant to this paragraph shall be made in accordance with

				criteria of the Secretary issued under paragraphs (1) and (2) for immunization

				programs. The preceding sentence may not be construed as terminating the

				authority of the Secretary to modify such criteria.

					(D)The purposes for which grants made pursuant

				to this paragraph may be expended by a State or political subdivision include

				the following:

						(i)Conducting assessments to determine the

				number of adults in the area involved who need immunizations and the barriers

				to providing immunizations to such adults.

						(ii)Developing and implementing strategies to

				increase the rate of immunizations in populations in which a significant number

				of individuals have not received immunizations with the federally recommended

				vaccines (as defined in section 317A(g)) for the populations.

						(iii)Educating care givers, health care

				professionals, and the public about the need to be immunized.

						(iv)Consulting with health care providers with

				respect to ensuring proper and timely immunizations for their patients.

						(v)Investigating and responding to outbreaks

				of vaccine-preventable diseases.

						(vi)Developing and modifying plans to respond

				to potential shortages in supplies of vaccines.

						(vii)Preparing reports under subparagraph (F)

				and any additional reports that are submitted to the Secretary pursuant to this

				paragraph.

						(E)A

				condition for the receipt by a State of a grant made pursuant to this paragraph

				for a fiscal year is that the State have (or agree to develop, in the case of a

				grant for fiscal year 2006) a State plan that—

						(i)ensures the distribution and administration

				of vaccines in the event that the Secretary declares a shortage of approved

				vaccines as a public health emergency; and

						(ii)includes plans for communication and

				coordination between—

							(I)State and local public health

				departments;

							(II)community health centers;

							(III)hospitals;

							(IV)private physicians licensed within the

				State; and

							(V)to the extent practicable, vaccine

				manufacturers and suppliers.

							(F)A

				condition for the receipt of a grant made pursuant to this paragraph for a

				fiscal year is that the applicant involved agree to submit to the Secretary a

				report that specifies for such year the quantity of each type of vaccine

				purchased with the grant and the per-dose cost of the vaccine.

					(G)The requirements under subparagraphs (A)

				and (B) that the Secretary make grants constitutes budget authority in advance

				of appropriations Acts, and represents the obligation of the Federal Government

				to make outlays to provide for immunizations without charge pursuant to the

				grants in accordance with this

				paragraph.

					.

		5.One-year notice on

			 discontinuing manufacture of vaccineSubchapter A of chapter V of the Federal

			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting

			 after section 506C the following section:

			

				506D.Discontinuance of

				vaccine

					(a)In

				general

						(1)Notice to

				secretaryA manufacturer of a

				vaccine approved by the Secretary shall notify the Secretary of a

				discontinuance of the manufacture of the vaccine at least 12 months prior to

				the date of the discontinuance.

						(2)Director of

				centers for disease control and preventionPromptly after receiving a notice under

				paragraph (1), the Secretary shall inform the Director of the Centers for

				Disease Control and Prevention of the notice. Promptly after determining that a

				reduction under subsection (b) applies with respect to such a notice, the

				Secretary shall inform such Director of the reduction.

						(3)Relationship to

				separate notice programIn

				the case of a vaccine that is approved by the Secretary and is a drug described

				in section 506C(a), this section applies to the vaccine in lieu of section

				506C.

						(b)Reduction in

				notification periodThe

				notification period required under subsection (a) for a manufacturer may be

				reduced if the manufacturer certifies to the Secretary that good cause exists

				for the reduction, such as a situation in which—

						(1)a public health problem may result from

				continuation of the manufacturing for the 12-month period;

						(2)a biomaterials shortage prevents the

				continuation of the manufacturing for the 12-month period;

						(3)a liability problem may exist for the

				manufacturer if the manufacturing is continued for the 12-month period;

						(4)continuation of the manufacturing for the

				12-month period may cause substantial economic hardship for the

				manufacturer;

						(5)the manufacturer has filed for bankruptcy

				under chapter 7 or 11 of title 11, United States Code; or

						(6)the manufacturer can continue the

				distribution of the vaccine involved for 12 months.

						(c)DistributionTo the maximum extent practicable, the

				Secretary shall distribute information on the discontinuation of the

				manufacture of vaccines to appropriate physician and patient

				organizations.

					.

		6.Program for pediatric

			 vaccine stockpile; participation of manufacturers of vaccines

			(a)In

			 generalNot later than 30

			 days after the date of the enactment of this Act, the Secretary of Health and

			 Human Services, in consultation with the Chairman of the Securities and

			 Exchange Commission, shall submit to the Congress a plan to facilitate the

			 participation of manufacturers of pediatric vaccines in the program operated by

			 the Secretary to maintain a six-month supply of such vaccines (commonly

			 referred to as the pediatric vaccine stockpile). With respect to the purchase

			 of pediatric vaccines for such program, the plan shall include, as necessary,

			 provisions for the accounting-rules treatment of amounts paid by the Secretary

			 to such manufacturers that will permit the manufacturers to treat the amounts

			 as revenue upon receipt of the amounts.

			(b)DefinitionFor purposes of subsection (a), the term

			 pediatric vaccine means a vaccine on the list referred to in

			 section 1928(e) of the Social Security Act.

			7.Prohibition on

			 Medicaid cost-sharing for vaccines recommended by Advisory Committee on

			 Immunization Practices

			(a)In

			 generalSection 1916 of the

			 Social Security Act (42 U.S.C. 1396o) is amended by adding at the end the

			 following:

				

					(h)The State plan shall require that no

				provider participating under the State plan may impose a copayment, cost

				sharing charge, or similar charge for administering to an adult individual who

				is eligible for medical assistance under such plan a vaccine that is included

				on the recommended vaccine schedule for adults that is established (and

				periodically reviewed and appropriately revised) by the Advisory Committee on

				Immunization Practices of the Centers for Disease Control and Prevention and

				that is otherwise covered under the State

				plan.

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect on October 1, 2005.

			

